Brunch Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 10/19/2021 and 1/12/2022 were filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments, filed on 12/21/2021 with respect to claims 1-3, 5-13, 17-19 and 21-29 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/19/2021 and 1/12/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 9, 11, 13, 17, 19, 24, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2018/0014249 A1), hereinafter Nagasaka, in view of Wang et al. (CN 106550435 A), hereinafter Wang. 

Regarding claim 1, Nagasaka teaches a method for paging, comprising: 
determining, by a terminal device, a first radio frame (Paragraph 0089; Paragraphs 0087 and 0089; receive ePCCH configuration information that include the ; 
determining, by the terminal device, a paging time interval used for monitoring a paging message according to the first radio frame (Paragraph 0089; the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle.  The UE 100 monitors the PDCCH in the determined paging frame.  Paragraph 0068; T is a DRX cycle [interpreted as paging time interval] of the UE 100 for receiving the paging message, and is represented by the number of radio frames); and 
monitoring, by the terminal device, the paging message in the paging time interval (Paragraph 0089; the UE 100 monitors the PDCCH in the determined paging frame.  Paragraph 0022; a paging frame for notifying a paging message addressed to a radio terminal.  Paragraph 0068; T is a DRX cycle of the UE 100 for receiving the paging message, and is represented by the number of radio frames),
wherein each discontinuous reception (DRX) cycle [according to published specification Paragraph 0058; a paging cycle is a DRX cycle] of the terminal device comprises at least one said paging time interval (Paragraph 0068; T is a DRX cycle of the UE 100 for receiving the paging message, and is represented by the number of radio frames).  
Nagasaka may not specifically teach wherein the paging time interval comprises the first radio frame; and receiving, by the terminal device, first indication information, wherein the first indication information is used for indicating a position of the first radio frame in the paging time interval; and determining, by the terminal device, the paging time interval according to the position of the first radio frame in the paging time interval.  In an analogous art, Wang teaches wherein the paging time interval comprises the first radio frame (Page 2 Paragraph 14-16; determining the monitoring position of the TTI paging message in the paging radio frame, and according to the paging message determining paging radio frame); and receiving, by the terminal device, first indication information, wherein the first indication information is used for indicating a position of the first radio frame in the paging time interval (Page 4 Paragraphs 02-03; determining the monitoring position in the paging radio frame of the paging message TTI comprises: position indication information of the radio frame for paging TTI); and determining, by the terminal device, the paging time interval according to the position of the first radio frame in the paging time interval (Page 4 Paragraph 03-06; position indication information of the radio frame for paging TTI is determined according to a formula, and calculating the corresponding relation between the position of TTI indicates the position of wireless frame for paging information and paging message of the TTI, determining position of the paging message TTI).  Therefore, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Nagasaka and Wang because it would provide possibility for the paging message reduce the activation time of each time in the 5G technology (Wang, Page 2 Paragraph 02).

Regarding claim 9, Nagasaka teaches a method for paging, comprising: 
determining, by a network device, a first radio frame (Paragraph 0089; Paragraphs 0087 and 0089; receive ePCCH configuration information that include the radio frame header.  Further, the UE 100 determines the paging frame [interpreted as first radio frame], based on, in addition to the SFN and the DRX cycle, the radio frame header) and a paging time interval used for sending a paging message (Paragraph 0089; the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle.  The UE 100 monitors the PDCCH in the determined paging frame.  Paragraph 0068; T is a DRX cycle [interpreted as paging time interval] of the UE 100 for receiving the paging message, and is represented by the number of radio frames); 
determining, by the network device, a position of the first radio frame in the paging time interval (Paragraphs 0067 and 0068; a system frame number (SFN) of the paging frame (PF) is evaluated from the following formula, SFN mod T = (T/N)*(UE_ID mod N)); and 
sending, by the network device, first indication information to a terminal device (Figure 7, Paragraphs 0084, 0086 and 0089; the eNB 200 transmits the radio frame header and ePCCH configuration information that includes a paging cycle indicating a cycle in which to transmit, in the eNB 200, the PDCCH for notifying the paging message to the UE 100), wherein the first indication information is used for indicating the position of the first radio frame in the paging time interval (Figure 7, Paragraphs 0084, 0086 and 0089; the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle.  The UE 100 monitors the PDCCH in the determined paging frame.  Paragraph 0068; T is a DRX cycle [interpreted and monitor the paging message in the paging time interval (Paragraph 0089; the UE 100 monitors the PDCCH in the determined paging frame.  Paragraph 0022; a paging frame for notifying a paging message addressed to a radio terminal.  Paragraph 0068; T is a DRX cycle of the UE 100 for receiving the paging message, and is represented by the number of radio frames).
Nagasaka may not specifically teach wherein first indication information enable the terminal device to determine the paging time interval according to the position of the first radio frame in the paging time interval.  In an analogous art, Wang teaches wherein first indication information enable the terminal device to determine the paging time interval according to the position of the first radio frame in the paging time interval (Page 4 Paragraphs 02-03; determining the monitoring position in the paging radio frame of the paging message TTI comprises: position indication information of the radio frame for paging TTI.  Page 4 Paragraph 03-06; position indication information of the radio frame for paging TTI is determined according to a formula, and calculating the corresponding relation between the position of TTI indicates the position of wireless frame for paging information and paging message of the TTI, determining position of the paging message TTI).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Nagasaka and Wang because it would provide possibility for the paging message reduce the activation time of each time in the 5G technology (Wang, Page 2 Paragraph 02).

a terminal device (Figure 1; a user terminal), comprising: a processor (Paragraph 0009; a user terminal comprises a processor) and a transceiver (Figure 1 and Paragraph 0009; a user terminal comprises a receiver and in order to communicate with eNB, the user terminal may also comprises a transmitter).

Regarding claim 25, claim 25 recites similar features as claim 9, therefore is rejected for at least the same reason as discussed above regarding claim 9.  Further, Nagasaka teaches a network device (Figure 1; eNB), comprising: a processor (Paragraph 0008; processor) and a transceiver (Figure 1; eNB communicates with MME and UE, therefore a transceiver is present).

Regarding claims 3, 11, 19 and 27, the combination of Nagasaka and Wang teaches all of the limitations of claims 1, 9, 17 and 25, as described above.  Further, Nagasaka teaches wherein determining, by the terminal device, the first radio frame comprises: determining, by the terminal device, that a system frame number (SFN) of the first radio frame is SFN.sub.1 according to SFN.sub.1 mod T=(T/N).times.(UE-ID mod N) (Paragraphs 0067, 0068 and Equation 1; a system frame number (SFN) of the PF is evaluated from SFN mod T=(T div N)*(UE_ID mod N)), wherein T is a time length of a discontinuous reception (DRX) cycle, UE-ID is a device identity of the terminal device, and N is a quantity of radio frames that are able to be used for sending the paging message in a DRX cycle of the terminal device (Paragraphs 0067, 0068 and 

Regarding claims 8 and 24, the combination of Nagasaka and Wang teaches all of the limitations of claims 1 and 17, as described above.  Further, Nagasaka teaches wherein monitoring, by the terminal device, the paging message in the paging time interval (Paragraph 0089; the UE 100 monitors the PDCCH in the determined paging frame) comprises: receiving, by the terminal device, third indication information, wherein the third indication information is used for indicating a third radio frame in the paging time interval (Figure 7, Paragraphs 0084, 0086 and 0089; the eNB 200 transmits the radio frame header and ePCCH configuration information that includes a paging cycle indicating a cycle in which to transmit, in the eNB 200, the PDCCH for notifying the paging message to the UE 100.  the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle.  The UE 100 monitors the PDCCH in the determined paging frame); and monitoring, by the terminal device, the paging message on the third radio frame (Paragraph 0089; the UE 100 monitors the PDCCH in the determined paging frame). 

Regarding claims 13 and 29, the combination of Nagasaka and Wang teaches all of the limitations of claims 9 and 25, as described above.  Further, Nagasaka teaches sending, by the network device, third indication information to the terminal device, wherein the third indication information is used for indicating a third radio frame in the paging time interval (Figure 7, Paragraphs 0084, 0086 and 0089; the eNB 200 transmits the radio frame header and ePCCH configuration information that includes a paging cycle indicating a cycle in which to transmit, in the eNB 200, the PDCCH for notifying the paging message to the UE 100.  the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle.  The UE 100 monitors the PDCCH in the determined paging frame) to enable the terminal device to monitor the paging message on the third radio frame (Paragraph 0089; the UE 100 monitors the PDCCH in the determined paging frame)

Claims 2, 5, 10, 12, 18, 21, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka in view of Wang, as applied in the claims above, further in view of Vajapeyam et al. (US 2016/0044578 A1), hereinafter Vajapeyam. 

Regarding claims 2, 10, 18 and 26, the combination of Nagasaka and Wang teaches all of the limitations of claims 1, 9, 17 and 25, as described above.  
The combination of Nagasaka and Wang may not specifically teach wherein the paging time interval is same as a synchronization time interval used for detecting a synchronization signal.  In an analogous art, Vajapeyam teaches wherein the paging time interval is same as a synchronization time interval used for detecting a synchronization signal (Paragraphs 0029 and 0032; establishing synchronization of SFN cycles between one or more base stations within the MME tracking area may also be included in the apparatus).  Therefore, it would have been obvious to one of ordinary  because it would prevent the risk of missing a message such as a paging message due to the change in the UE's communication conditions (Vajapeyam, Paragraph 0007).

Regarding claims 5 and 21, the combination of Nagasaka and Wang teaches all of the limitations of claims 4 and 18, as described above.  Further, Nagasaka teaches wherein determining, by the terminal device, the paging time interval used for monitoring the paging message according to the first radio frame (Paragraph 0089; the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle.  The UE 100 monitors the PDCCH in the determined paging frame), comprises: determining, by the terminal device, a position of the first radio frame in the paging time interval (Paragraph 0089; the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle.  The UE 100 monitors the PDCCH in the determined paging frame.  Paragraphs 0067, 0068 and Equation 1; a system frame number (SFN) of the PF is evaluated from SFN mod T=(T div N)*(UE_ID mod N)).
The combination of Nagasaka and Wang may not specifically teach determining, by the terminal device, the synchronization time interval; determining, by the terminal device, the synchronization time interval is the position of the first radio frame in the paging time interval; and determining, by the terminal device.  In an analogous art, Vajapeyam teaches determining, by the terminal device, the synchronization time interval; determining, by the terminal device, the synchronization time interval is the position of the first radio frame in the paging time interval; and determining, by the terminal device (Paragraphs 0029 and 0032; establishing synchronization of SFN cycles between one or more base stations within the MME tracking area may also be included in the apparatus).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Nagasaka, Wang and Vajapeyam because it would prevent the risk of missing a message such as a paging message due to the change in the UE's communication conditions (Vajapeyam, Paragraph 0007).

Regarding claims 12 and 28, the combination of Nagasaka and Wang teaches all of the limitations of claims 10 and 26, as described above.  Further, Nagasaka teaches Nagasaka may not specifically teach wherein determining, by the network device, the position of the first radio frame in the paging time interval (Paragraphs 0067, 0068 and Equation 1; a system frame number (SFN) of the PF is evaluated from SFN mod T=(T div N)*(UE_ID mod N) comprises: determining, by the network device, a position of the first radio frame in the paging time interval (Paragraphs 0067, 0068 and Equation 1; a system frame number (SFN) of the PF is evaluated from SFN mod T=(T div N)*(UE_ID mod N).  
The combination of Nagasaka and Wang may not specifically teach the first radio frame in the synchronization time interval; and determining, by the network device, that the position of the first radio frame in the synchronization time interval.  In an analogous art, Vajapeyam teaches the first radio frame in the synchronization time interval; and determining, by the network device, that the position of the first radio frame in the synchronization time interval (Paragraphs 0029 and 0032; establishing synchronization of SFN cycles between one or more base stations within the MME tracking area may also be included in the apparatus).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Nagasaka, Wang and Vajapeyam because it would prevent the risk of missing a message such as a paging message due to the change in the UE's communication conditions (Vajapeyam, Paragraph 0007).

Claims 6, 7, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka in view of Wang, as applied in the claims above, further in view of Kim et al. (US 2012/0300685 A1), hereinafter Kim. 

Regarding claims 6 and 22, the combination of Nagasaka and Wang teaches all of the limitations of claims 1 and 17, as described above.  Further, Nagasaka teaches wherein determining, by the terminal device, the paging time interval used for monitoring the paging message according to the first radio frame (Paragraph 0089; the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle.  The UE 100 monitors the PDCCH in the determined paging frame); and determining, by the terminal device, the paging time interval according to the second radio frame (Paragraph 0089; the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle.  The UE 100 monitors the PDCCH in the determined paging frame).
determining, by the terminal device, a second radio frame according to the first radio frame and SFN.sub.2=M.times.SFN.sub.1, wherein an SFN of the first radio frame is SFN.sub.1, an SFN of the second radio frame is SFN.sub.2, and M is a quantity of radio frames comprised in the paging time interval.  In an analogous art, Kim teaches determining, by the terminal device, a second radio frame according to the first radio frame and SFN.sub.2=M.times.SFN.sub.1, wherein an SFN of the first radio frame is SFN.sub.1, an SFN of the second radio frame is SFN.sub.2, and M is a quantity of radio frames comprised in the paging time interval (Paragraphs 0020-0022; receiving, from a Node B, information on a second System Frame Number (SFN), where one cycle of a first SFN corresponds to one bit, monitoring the first SFN and the second SFN every cycle of the first SFN, determining whether the second SFN includes a paging signal, and determining whether the first SFN corresponding to the second SFN includes the paging signal when the second SFN includes the paging signal, and identifying the paging signal through the first SFN when the first SFN includes the paging signal).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Nagasaka, Wang and Kim because it would improve battery consumption in mobile device (Kim, Paragraph 0009).

Regarding claims 7 and 23, the combination of Nagasaka/Wang/Kim teaches all of the limitations of claims 6 and 22, as described above.  Further, Nagasaka teaches wherein determining, by the terminal device, the paging time interval used for monitoring the paging message according to the first radio frame (Paragraph 0089; the , comprises: receiving, by the terminal device, first indication information (Figure 7, Paragraphs 0084, 0086 and 0089; the eNB 200 transmits the radio frame header and ePCCH configuration information that includes a paging cycle indicating a cycle in which to transmit, in the eNB 200, the PDCCH for notifying the paging message to the UE 100), wherein the first indication information is used for indicating a position of the first radio frame in the paging time interval (Figure 7, Paragraphs 0084, 0086 and 0089; the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle.  The UE 100 monitors the PDCCH in the determined paging frame.  Paragraph 0068; T is a DRX cycle [interpreted as paging time interval] of the UE 100 for receiving the paging message, and is represented by the number of radio frames); and determining, by the terminal device, the paging time interval according to the position of the first radio frame (Figure 7 and Paragraph 0089; the UE 100 determines the paging frame, based on the extended SFN defined by the radio frame header and the SFN, and the DRX cycle.  The UE 100 monitors the PDCCH in the determined paging frame.  Paragraphs 0067 and 0068; a system frame number (SFN) of the paging frame (PF) is evaluated from the following formula, SFN mod T = (T/N)*(UE_ID mod N)).
The combination of Nagasaka and Wang may not specifically teach second radio frame.  In an analogous art, Kim teaches second radio frame (Paragraphs 0020-0022;  because it would improve battery consumption in mobile device (Kim, Paragraph 0009).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/19/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        
/Srilakshmi K Kumar/SPE, Art Unit 2647